GLICKMAN, Associate Judge,
dissenting:
I respectfully dissent from my colleagues’ conclusion that the evidence in this case was insufficient to sustain the jury’s finding that appellant committed a dangerous crime “when armed with or having readily available” a firearm within the meaning of D.C.Code § 22-4502(a). In my view, the jury fairly could find that the assault rifle hidden under appellant’s bed was “readily available” to him while he was in his apartment. I therefore would affirm appellant’s conviction for possession with intent to distribute (PWID) while armed.
Under our case law, the statutory term “readily available” has two components— ease of physical access and constructive possession.1 To prove that a firearm was readily available to the defendant when he was committing his offense, the government must prove both that the weapon was close enough to be easily accessible to the defendant and' that he constructively possessed it.2
Appellant has conceded the sufficiency of the evidence that he constructively possessed the rifle while he was engaged in his drug distribution activity.3 To prove constructive possession, the government was required to show that appellant knew where the rifle was located and “had not merely the ability, but also the intent to *157exercise dominion or control over it.”4 The evidence showed that appellant was taken into custody in the living room of the one-bedroom apartment from which he emerged to sell cocaine to an undercover police officer, and to which he then returned. Police discovered the rifle on the floor under the bed in the bedroom. In addition to the rifle, the bedroom contained identification cards bearing appellant’s name as well as disposable gloves, a quantity of zip-lock bags, and ammunition for the rifle in the closet. In either the dining room or the living room, the police found mail (including a Comcast bill) addressed to appellant at that address, cocaine, drug paraphernalia, and the prerecorded funds that appellant received in the undercover buy. From the foregoing evidence, the jury reasonably could infer that appellant occupied the apartment, knew the rifle was under the bed in the bedroom, and had both the ability and the intent to exercise dominion and control over it — in other words, that he constructively possessed the rifle.5 “In general, ‘a jury is entitled to infer that a person exercises constructive possession over items found in his home’ ”6; “[i]t is usually easy to establish that the owner of a car or the occupant of a living area has constructive possession of illicit items recovered from these places.”7
The disputed issue in this case is not whether the government proved constructive possession, but rather whether it proved the first, proximity component of ready availability: whether the rifle was easily accessible to appellant when he possessed the cocaine with the intent to distribute it. In my view, the evidence of proximity in this case was sufficient. Although the record does not reveal the exact distances between the rifle and either the cocaine or appellant at the time of his arrest, it was only a matter of several steps in either case, and until appellant was arrested, nothing impeded his ability *158to walk into the bedroom and retrieve the rifle in a few seconds. The evidence thus permitted a finding that appellant had easy access to the firearm.
Appellant argues that the phrase “when armed with or having readily available” in the enhancement statute should be construed to mean the same thing as the phrase “on or about the person” in the concealed weapons statute.8 Such an equivalence would imply that a firearm is not “readily available” unless it is actually at hand — “ ‘in such proximity to the person as to be convenient of access and within reach.’ ”91 join my colleagues in rejecting this equivalence. In ordinary usage, an item is “readily available” if it is “accessible or may be obtained” with “fairly quick efficiency” or “reasonably fast”10; to satisfy that condition, it need not be within arm’s reach. In other words, the item must be easily, not immediately, accessible.11 This construction is consistent with our case law and the relevant legislative history, as the majority opinion demonstrates.
Having rejected appellant’s contention that “readily available” is no broader than “on or about the person,” the majority nonetheless agrees with appellant that the assault rifle was not readily available to him when he was committing the offense of PWID in his apartment. I have difficulty seeing why not. The government did not need to present a floor plan of the apartment or detailed measurements to establish that it would have been as easy for appellant to get the rifle in his bedroom as it was for the police to do so. My colleagues do not explain why that was not easy enough to satisfy the enhancement statute. Certainly, neither Guishard12 nor Morton,13 which my colleagues view as the “controlling precedents” on this point, requires a showing of closer proximity than existed here.14
*159I conclude that the term “readily available” has a distinct meaning. It denotes more than constructive possession; that a person constructively possesses an item does not necessarily mean he has easy access to it. But “readily available” does not signify only what “on or about the person” does, for an item may be easily accessible without being so close as to be within grasping range. Beyond that — beyond saying that “readily available” has the two components of easy accessibility and constructive possession — I doubt that it is possible to formulate a more precise definition of the term, and this case does not require us to try to do so. The jury reasonably could find that the assault rifle belonged to appellant, and that he could have retrieved it quickly and easily while he was in his apartment committing the offense of PWID. I therefore would affirm his conviction of PWID while armed.

. See, e.g., Cox v. United States, 999 A.2d 63, 69 (D.C.2010) ("[Pjroximity and ease of access alone do not suffice to prove ready availability: [W]e have construed the statute to mean that in order to have a weapon readily available, one must at a minimum have constructive possession of it.”) (internal quotation marks omitted); id. at 71 ("[Ajlthough 'readily available' and 'easily accessible’ are synonymous in common parlance, as used in the statute, 'readily available' is a term of art that incorporates the requirements of constructive possession (one element of which is knowledge on the defendant’s part).”) (footnote omitted); Thomas v. United States, 602 A.2d 647, 654 (D.C.1992) ("Proof that one had possession of a firearm does not necessarily establish that the firearm was readily available.”).


. A defendant who had actual physical possession of the firearm when he committed the offense, rather than constructive possession, would be subject to the § 22-4502(a) sentencing enhancement because he actually was "armed with” the weapon. See Johnson v. United States, 686 A.2d 200, 205 (D.C.1996) (holding that " ‘armed with’ under [the prior codification of D.C.Code § 22-4502(a)J means actual physical possession of the pistol or other firearm”).


.See Brief for Appellant at 13 ("At most, the government case at trial established that Mr. Clyburn contemporaneously possessed both the firearm and the cocaine, but contemporaneous possession is not sufficient to prove beyond a reasonable doubt that Mr. Clyburn possessed the cocaine while armed.”); Brief for Appellee at 16 ("Appellant does not dispute on appeal the sufficiency of the evidence that he constructively possessed the rifle.”).


. Cox, 999 A.2d at 69.


. See, e.g., Moore v. United States, 927 A.2d 1040, 1050-51 (D.C.2007) (holding there was sufficient evidence that the defendant constructively possessed the drugs and gun found in an apartment bedroom because the defendant was "in the immediate vicinity” of the apartment when the contraband was discovered, had a key to the apartment, admitted living there, had been photographed there, his wife was the lessee, and the contraband was found in the apartment’s "only bedroom, lying in plain view next to [the defendant’s] personal papers”); Brown v. United States, 691 A.2d 1167, 1168 (D.C.1997) (holding evidence sufficient to prove that appellant, while on the sidewalk in front of his house, constructively possessed the drugs and gun found in his upstairs bedroom); Guishard v. United States, 669 A.2d 1306, 1313 (D.C.1995) (holding evidence sufficient to prove appellants constructively possessed gun located "just a few steps away” from them in a dresser in a small bedroom of an apartment in which each appellant was at least a part-time resident); Davis v. United States, 623 A.2d 601, 603-04 (D.C.1993) (holding evidence sufficient to prove defendant’s constructive possession of drugs found in bedroom with her personal papers and effects).


. Moore, 927 A.2d at 1050 (quoting United States v. Dykes, 365 U.S.App.D.C. 381, 385, 406 F.3d 717, 721 (2005) (holding that there was sufficient evidence that the defendant lived in the apartment bedroom where police found drugs, because, inter alia, the defendant’s name was on the apartment lease and his personal papers were found inside a bedroom cabinet, and therefore the jury could infer that the defendant constructively possessed the drugs)).


. Taylor v. United States, 662 A.2d 1368, 1373 (D.C.1995) (holding that there was insufficient evidence that the defendant constructively possessed guns found hidden from view under the right rear seat of the car he was found sitting in because "the government presented no evidence connecting [the defendant] to the car” or otherwise permitting his knowledge of the weapons to be inferred).


. D.C.Code § 22-4504(a) (providing that "[n]o person shall carry within the District of Columbia either openly or concealed on or about their person, a pistol, without a license ... or any deadly or dangerous weapon capable of being so concealed”).


. See, e.g., White v. United States, 714 A.2d 115, 119 (D.C.1998) (emphasis added) (quoting Brown v. United States, 58 App.D.C. 311, 312, 30 F.2d 474, 475 (1929)).


. See, e.g., Webster’s Third New International Dictionary 150 (definition of "available”), 1889 (definition of "readily”) (2002 ed.).


. See Cox, 999 A.2d at 71 (noting that " readily available' and ‘easily accessible' are synonymous in common parlance”). To be sure, because " 'readily available’ is a term of art that incorporates the requirements of constructive possession” in addition to easy accessibility, id., it would be incorrect to say that the statutory term is completely synonymous with the term as it is used in ordinary discourse. But when we are setting aside the knowledge and intent elements of constructive possession and focusing on the question of proximity alone, the dictionary definition of the term "readily available” is a useful guide. See, e.g., Jeffrey v. United States, 892 A.2d 1122, 1128 (D.C.2006) ("[I]t is axiomatic that the words of the statute should be construed according to their ordinary sense and with the meaning commonly attributed to them.”) (internal quotation marks omitted).


. Guishard v. United States, 669 A.2d 1306 (D.C.1995).


. Morton v. United States, 620 A.2d 1338 (D.C.1993).


. While Guishard and Morton hold that the proximity requirement of ready availability is met when a firearm is "within [the defendant's] immediate reach,” Morton, 620 A.2d at 1340, or is accessible "just a few feet away,” Guishard, 669 A.2d at 1314, nothing in either case suggests that the firearm must be so close in order to be "readily available.” (The majority’s reliance on Mortons discussion of the term "armed with” is misplaced. As the Morton court said, the enhancement statute makes "a deliberate and important” distinction between being "armed with” a firearm and having it “readily available” *159when engaging in dangerous or violent criminal activity. 620 A.2d at 1341. The definition of the former term does not elucidate the definition of the latter.)